DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Lakso (US 2,403,862) as in the Non-Final Rejection of September 17, 2021 with changes noted below in bold.
 	Lakso shows an automated machine that organizes and feeds cylindrical products 78.  The machine includes a hopper 26, a gravity conveyor chute 58 disposed downstream from the hopper, a pair of elongated rollers 22 disposed downstream from the conveyor, and a miter wheel 24 disposed downstream of the pair of elongated rollers.  The machine may include a vertical accumulation chamber formed by a package container or other device (see column 4, lines 65-70) to receive a plurality of the cylindrical products that exit the meter wheel.  Any package container into which articles are dropped in a vertical direction would inherently form some type of vertical accumulation chamber.  As illustrated, the shape of the articles 78 being fed and organized suggest that they are bullet ammunition.  The guide member 58 devices a chute disposed downstream from the conveyor that transitions the cylindrical products passing to the pair of rollers
 	The pair of rollers 22 are inclined vertically downward from the conveyor along a longitudinal axis of the pair of rollers. The pair of rollers define a gap dimension laterally between the pair of rollers such that a small diameter end of the cylindrical products can pass through the gap but an opposing larger end of the cylindrical products cannot pass through the gap (see figure 7). This allows each individual cylindrical product to freely swing as it travels along the rollers so that the small end is facing downward as the product proceeds forward longitudinally along the pair of rollers. Each roller in the pair of rollers rotates in a direction opposite to one another to impart an upward force on the cylindrical products.
 	The miter wheel 24 defines a plurality of individual pockets 80 in a perimeter surface of the miter wheel.  The miter wheel is oriented transverse to both the pair of rollers 22 and the vertical accumulation chamber formed by the package container into which it drops the articles.  The miter wheel is formed as a section of a truncated cone with a cone angle such that the cylindrical products are transitioned by a half turn of the miter wheel from a vertical orientation as the cylindrical products exit the pair of rollers to a horizontal orientation as the cylindrical products are discharged into the vertical accumulation chamber.
  	As described above, the machine of Lakso shows all the structure required by claims 1, 7-8, and 10-11.
  	In response to this rejection, the applicant’s representative states that Lakso is different from the claimed invention because “the cylindrical products are dumped from the hopper 26 onto the rollers 22 without benefit of any conveyor whatsoever” presumably to suggest that Lakso fails to show a conveyor disposed downstream from the hopper and the rollers disposed downstream from the conveyor. The examiner respectfully disagrees as the applicant’s representative relies upon an unnecessarily narrow reading of the term “conveyor”.  The term “conveyor” may be broadly defined, as it is in Merriam-Webster online dictionary, as “a mechanical apparatus for moving articles or bulk material from place to place”.  The apron 58 downstream of the hopper 26 and upstream of the rollers 22 fits within this broad definition of the word conveyor.  Furthermore, it should be noted that there are no limitations in the claims concerning the type of conveyor and the specification provided little context for the interpretation of the term.  As such the rejection is maintained because the apron 58 fits within a broad definition of a conveyor as it utilizes gravity to move material from place to place.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso in view of Chicoine (US 2020/0278185) as in the Non-Final Rejection of September 17, 2021.
 	Lakso shows generally all the structure required by the claims, however, it does not discuss the package container or other device to which the miter wheel delivers the articles in any detail.  Chicoine shows a machine for feeding and organizing cylindrical articles such as bullet ammunition.  The machine includes a chute 130 that forms a vertical accumulation chamber.  The product path defined through the vertical accumulation chamber is zig-zag and along a vertical axis (see paragraphs 0049-0050).  The chute feeds article to a take away conveyance 140 disposed adjacent to an outlet of the vertical accumulation chamber. The take away conveyance defining a plurality of scallops 145 that cradle the cylindrical product in side-by-side arrangement as the cylindrical product exits the vertical accumulation chamber. Chicoine teaches that the chute and take away conveyance advantageously allows the articles to be quickly and easily packaged. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the chute and take away arrangement of Chicoine below the miter wheel of Lakso in order to allow the articles to be quickly and easily packaged according to the teachings of Chicoine.  When this is done, the resulting apparatus would have all the structure required by claims 14 and 16
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso in view of Kontz (US 4,223,778) as in the Non-Final Rejection of September 17, 2021.
 	Lakso shows generally all the structure required by the claims except for the optical sensors of claims 9 and 15. Kontz shows a machine that feeds and organizes cylindrical articles with a conveyor 37/38, a pair of elongated rollers 104/105 disposed downstream of the conveyor and an output/take away conveyor 300 with a vertical accumulation chamber defined by the downstream end of tube members 330.  Kontz includes a plurality of optical sensors 412/413 disposed throughout the automated machine to monitor flow of the cylindrical products through the automated machine.  The sensors 412/413 are provided along the vertical accumulation chamber to monitor a level of cylindrical product present in the vertical accumulation chamber. The plurality of optical sensors are coupled to a computing device 410 that automatically adjusts one or more operating parameters of the automated machine.  Kontz teaches that the sensors and computing device advantageously allow the articles to be fed from the machine at a desired rate while maintaining a sufficient backlog of articles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sensors and computing device of Kontz in the machine of Lakso so that articles may be fed from the machine at a desired rate while maintaining a sufficient backlog of articles according to the teachings of Kontz.  When this is done, the resulting apparatus would have all the structure required by claims 9 and 15.  
Allowable Subject Matter
Claims 3-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A DEUBLE/Primary Examiner, Art Unit 3651